DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 
 Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/25/2021 and on 5/10/20201 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lighting distribution being each one of and each combination of a symmetric shape, an asymmetric shape, a round shape, a square shape, and an elliptical shape as required by Claim 6 lines 1-4, the lighting distribution having each one of and each combination of a homogeneous intensity distribution, a top-hat-shaped intensity distribution, a Gaussian intensity distribution, and a super Gaussian intensity distribution as required by Claim 7 lines 1-5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 line 1 “as claimed in claim 12” should be --as claimed in claim 17-- in order to provide antecedent basis for the limitation “the at least one region” of Claim 19 line 2, or should include the limitation “wherein the refractive diffuser comprises at least one region which contains a hybrid structure” to provide antecedent basis for the limitation “the at least one region”.  Appropriate correction is required.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6,and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dross et al. (US 2018/0024337).
With regards to Claim 1, Dross et al. discloses a lighting device, comprising: a spatially extended light source [2] (see paragraphs 30 and 3) with a light-emitting surface (see paragraph 3), an aspherical TIR lens [30,3] (see paragraphs 31 and 32 and Figures 1 and 4; the light entry portion [4] substantially forms an aspherical TIR lens with portion [30]), which is configured to collimate light from the spatially extended light source [2] (see paragraph 31), and a refractive diffuser (comprising the diffuser with portions [5], see paragraphs 33 and 36 and Figures 4 and 5), which is configured to generate a lighting distribution on the basis of the collimated light (see paragraph 33).  
Dross et al. does not explicitly disclose the spatially extended light source light-emitting surface is greater than 0.5 mm2. However, one of ordinary skill in the art would be able to utilize a spatially extended light source including a light-emitting surface greater than 0.5 mm2, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of the light-emitting surface of Dross et al. to be greater than 0.5 mm2.  One would have been motivated to do so in order to 

With regards to Claim 2, Dross et al. discloses the lighting device as discussed above with regards to Claim 1.
Dross et al. further discloses the refractive diffuser is an achromatic diffuser (see paragraphs 4, 33, 36, 38, and 39).  

With regards to Claim 3, Dross et al. discloses the lighting device as discussed above with regards to Claim 1.
Dross et al. further discloses the refractive diffuser is configured to receive the collimated light with a residual divergence, wherein the refractive diffuser is configured to generate the lighting distribution on the basis of the collimated light with the residual divergence (see paragraphs 33, 36, 38, and 39).

With regards to Claim 6, Dross et al. discloses the lighting device as discussed above with regards to Claim 1.
Dross et al. further discloses the lighting distribution has one or a plurality of the following shapes: a symmetric shape, an asymmetric shape, a round shape, a square shape, an elliptical shape (the examiner notes that the lighting distribution of Dross et al. will substantially be either a symmetric shape and an asymmetric shape since these are opposites and the lighting distribution will fall into one of the two categories).

With regards to Claim 20, Dross et al. discloses the lighting device as discussed above with regards to Claim 1.
Dross et al. further discloses the aspherical TIR lens and the refractive diffuser  are formed in one piece as one component (see paragraph 36 and Figure 4).

With regards to Claim 21, Dross et al. discloses the lighting device as discussed above with regards to Claim 20.
Dross et al. further discloses the refractive diffuser is formed in one piece with the exit surface [15] of the aspherical TIR lens (see paragraph 36 and Figure 4).

With regards to Claim 22, Dross et al. discloses the lighting device as discussed above with regards to Claim 1.
Dross et al. further discloses the aspherical TIR lens and/or the refractive diffuser are produced by way of an injection molding method (see paragraph 31; Dross et al. discloses the aspherical TIR lens and/or the refractive diffuser are produced and formed of materials such as polycarbonate and PMMA, which are capable of being utilized in an injection molding process, however, the limitation that the production is by way of an injection molding method is a product-by-process limitation not given patentable weight in this product claim).

With regards to Claim 23, Dross et al. discloses the lighting device as discussed above with regards to Claim 1.
Dross et al. further discloses the lighting device is embodied as a lighting device (see paragraph 1).
Dross et al. does not explicitly disclose a vehicle including the lighting device; however the claim is defined as being embodied as a lighting device for a vehicle and does not require further structure of the vehicle.  Dross et al. does however disclose providing a lighting device capable of spreading the light to improve the mixing of light in the far field as required for a particular application (see Dross et al. paragraphs 9-11).  Therefore, one of ordinary skill in the art would be able to utilize the lighting device of Dross et al. for any intended purpose, including for a vehicle, in order to provide an improved mixing of light of different colors in the far field (see Dross et al. paragraph 10).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dross et al. (US 2018/0024337) in view of Bailey (US 2009/0168414).
With regards to Claim 4, Dross et al. discloses the lighting device as discussed above with regards to Claim 1.
Dross et al. further discloses the achromatic refractive diffuser has an optical diffuser surface (comprising the surface with portions [5], see paragraphs 33 and 36) that is configured to provide the lighting distribution on the basis of the collimated light (see paragraph 33).
Dross et al. does not explicitly disclose the diffuser surface is continuously differentiable.
Bailey teaches the diffuser surface (comprising the surface of portion [4] with array [4b], see paragraph 57 and Figures 6A and 6B) is continuously differentiable (see paragraph 57 and Figure 6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser surface of Dross et al. to be continuously differentiable as taught by Bailey.  One would have been motivated to do so in order to sufficiently redistribute the color specific phase of the light from the light source (see Bailey paragraph 55).

With regards to Claim 5, Dross et al. and Bailey disclose the lighting device as discussed above with regards to Claim 4.
Dross et al. does not explicitly disclose the diffuser surface has stochastically distributed structures with convex and concave structure parts, wherein the structure parts have lateral dimensions of 15µm-500µm.
Bailey teaches the diffuser surface has stochastically distributed structures with convex and concave structure parts (see paragraph 57 and Figure 6B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser of Dross et al. to include stochastically distributed structures with convex and concave structure parts as taught by Bailey.  One would have been motivated to do so in order to sufficiently redistribute the color specific phase of the light from the light source (see Bailey paragraph 55).
Bailey does not explicitly disclose the structure parts have lateral dimensions of 15µm-500µm.  However, one of ordinary skill in the art would be .  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lateral dimensions of the structure parts of Bailey and Dross et al. to be 15µm-500µm.  One would have been motivated to do so in order to provide a diffuser surface with diffusive light distribution emitted therefrom.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dross et al. (US 2018/0024337) in view of Jiang et al. (CN 202902151; please see attached copy for reference to paragraphs).
With regards to Claim 7, Dross et al. discloses the lighting device as discussed above with regards to Claim 1.
Dross et al. does not explicitly disclose the lighting distribution has one or a plurality of the following intensity distributions: a homogeneous intensity distribution, a top-hat-shaped intensity distribution, a Gaussian intensity distribution, a super-Gaussian intensity distribution.
Jiang et al. teaches the lighting distribution has one or a plurality of the following intensity distributions: a homogeneous intensity distribution, a top-hat-shaped intensity distribution, a Gaussian intensity distribution, a super-Gaussian intensity distribution (see paragraph 79).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Dross et al. to include a lighting distribution having one or a plurality of the following intensity distributions: a homogeneous intensity distribution, a top-hat-shaped intensity distribution, a Gaussian intensity distribution, a super-Gaussian intensity distribution as taught by Jiang et al.  One would have been motivated to do so in order to form a uniform light distribution with constant color temperature (see Jiang et al. paragraph 3).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dross et al. (US 2018/0024337) in view of Hata et al. (CN 103797595; please see attached translation for reference to paragraphs).
With regards to Claim 9, Dross et al. discloses the lighting device as discussed above with regards to Claim 1.
Dross et al. does not disclose the spatially extended light source has a shape comprising a first length in a first direction and a second length in a second direction, which differs from the first direction, wherein the first length is greater than the second length.
Hata et al. teaches the spatially extended light source has a shape comprising a first length in a first direction and a second length in a second direction, which differs 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the spatially extended light source of Dross et al. to include a shape comprising a first length in a first direction and a second length in a second direction, which differs from the first direction, wherein the first length is greater than the second length as taught by Hata et al.  One would have been motivated to do so in order to provide a freedom of configuration of the light source (see Hata et al. paragraph 91).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dross et al. (US 2018/0024337) in view of Buschmann et al. (DE 102010031861; please see attached translation for reference to pages).
With regards to Claim 17, Dross et al. discloses the lighting device as discussed above with regards to Claim 1.
Dross et al. does not explicitly disclose the refractive diffuser comprises at least one region which contains a hybrid structure, wherein the hybrid structure comprises a combination of an achromatic refractive diffuser with a globally acting diffractive structure.
Bailey teaches the refractive diffuser [18] (see middle and bottom of page 4 and Figure 1) comprises at least one region which contains a hybrid structure, wherein the hybrid structure comprises a combination of an achromatic refractive diffuser [30] with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the refractive diffuser of Dross et al. to include at least one region which contains a hybrid structure, wherein the hybrid structure comprises a combination of an achromatic refractive diffuser with a globally acting diffractive structure as taught by Buschmann et al.  One would have been motivated to do so in order to provide a desired light distribution from the device (see Buschmann et al. bottom of page 4).

With regards to Claim 18, Dross et al. and Buschman et al. disclose the lighting device as discussed above with regards to Claim 1.
Dross et al. does not disclose the globally acting diffractive structure comprises a Fresnel lens.
Buschmann et al. teaches the globally acting diffractive structure [28] comprises a Fresnel lens (see bottom of page 4 and Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the refractive diffuser of Dross et al. to include a globally acting diffractive structure comprising a Fresnel lens as taught by Buschmann et al.  One would have been motivated to do so in order to provide a desired light distribution from the device (see Buschmann et al. bottom of page 4).


Allowable Subject Matter
Claims 8, 10-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to Claim 8, the prior art of record fails to disclose or fairly suggest the aspherical TIR lens is not rotationally symmetrical in combination with the remaining limitations of Claim 8 and Claim 1 from which Claim 8 depends.
With regards to Claim 10, the prior art of record fails to disclose or fairly suggest the first extent is greater than the second extent in combination with the remaining limitations of Claim 10 and the claims from which Claim 10 depends.
With regards to Claim 11, the prior art of record fails to disclose or fairly suggest the aspherical TIR lens is configured to generate a substantially rotationally symmetric collimation of the spatially extended light source in combination with the remaining limitations of the claims from which Claim 11 depends.
With regards to Claim 12, the prior art of record fails to disclose or fairly suggest the first surface has a bi-aspheric shape and intersects the axis, the second surface has a free form and does not intersect the axis and wherein the reflector surface has a paraboloid shape in combination with the remaining limitations of Claim 12 and Claim 1 from which Claim 12 depends.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Dross et al. (US 2016/0195243) which discloses at least a lighting device including a light source and aspherical collimating TIR lens and refractive diffuser, Kayanuma et al. (US 2012/0075870) which discloses at least a lighting device including a spatially extended light source and aspherical collimating TIR lens, Yagi (US 2009/0290371) which discloses at least a lighting device for a vehicle including a spatially extended light source having one dimension longer than another dimension, and TIR lens and refractive diffuser, Chakmakjian et al. (US 2008/0043466) which discloses at least a lighting device including a light source and aspherical collimating TIR lens and refractive diffuser, Nakaya (US 2014/0313758) which discloses at least a lighting device for a vehicle including a spatially extended light source and collimating TIR lens, and Chen (DE 102019124115) which discloses at least a lighting device for a vehicle including a spatially extended light source and aspherical collimating TIR lens and refractive diffuser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERIN KRYUKOVA/Examiner, Art Unit 2875